Citation Nr: 9911552	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-36 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from May 1972 to September 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for 
schizophrenic reaction, paranoid type.

The Board notes that in June 1997, the veteran indicated that 
he had been raped during service.  A VA outpatient treatment 
record in July 1997 indicated an impression of possible post-
traumatic stress disorder (PTSD) due to rape.  As the RO has 
undertaken no development for PTSD due to sexual assault, 
that issue is referred to the RO for development as 
necessary.  


FINDING OF FACT

The evidence received subsequent to the November 1990 RO 
decision is not cumulative or redundant, bears directly and 
substantially upon the specific matter under consideration, 
and must be considered to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1. The November 1990 RO decision denying service connection 
for schizophrenia is final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. § 19.192 (1990) (38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998)).

2. New and material evidence having been presented, the claim 
of entitlement to service connection for schizophrenia is 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 
3.156(a) (1997).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Factual Background

The veteran's service entrance examination, dated in February 
1972, indicated no psychiatric abnormalities.  In February 
1973, the veteran suffered a spontaneous pneumothorax.  In 
January 1974, the veteran had oral surgery performed as an 
outpatient at the Dental Clinic.  In July 1974, the veteran 
was seen in the mental health clinic for evaluation.  The 
social worker indicated that the veteran had a character or 
behavior disorder and was likely to accelerate his acting out 
to demonstrate his desire for a discharge.  A mental health 
evaluation was conducted in August 1974.  The examiner 
indicated that the veteran had no psychiatric disorder 
requiring action under Air Force regulations.  The veteran 
was referred after a mental status evaluation revealed a 
character and behavior disorder classified as a hysterical 
personality.  The examiner recommended that the veteran be 
handled administratively and noted that the veteran denied 
any drug abuse and was not motivated for any assistance from 
the mental health clinic.  The examiner concluded that the 
veteran was sufficiently free from mental illness, defect, or 
derangement to both distinguish right form wrong and to 
adhere to the right.  The veteran's separation medical 
examination indicated no psychiatric abnormalities.  

The record contains treatment records from D.L., M.D. for 
admission at Good Samaritan Hospital.  In May 1984, the 
veteran reported complaints of sadness, social withdrawal, 
inability to sleep, paranoid ideation, and occasional 
suicidal ideation.  Dr. D.L. noted a history of recurrent 
depression for at least ten years and indicated that the 
veteran had been treated in 1980 for approximately four 
months.  The veteran provided a history of periodic 
depressions including social withdrawal, feelings of guilt, 
sadness, crying spells, loss of interest, decrease in self-
care, decreased memory, difficulty making decisions, 
anhedonia, decreased sleep and appetite, self-critical 
ideation, decreased libido, and loss of ability to care about 
other people.  Mental status examination showed a sad affect 
with delusions present and impulse control and judgment 
questionable.  Dr. D.L. indicated impressions of recurrent 
depressive psychoses, rule out bipolar affective disorder, 
rule out schizoaffective type schizophrenia, and schizoid 
personality.  

The veteran was again hospitalized at Good Samaritan Hospital 
in October 1984.  Dr. D.L. indicated impressions of acute 
exacerbation of chronic schizophrenia, alcohol dependence, 
and dependent personality.  The veteran was transferred to 
Santa Clara Medical Center after throwing a chair at a staff 
member.  Continued treatment records in November 1984 
indicated that the veteran reported a history of paranoid 
ideation for two years with a history of depression and 
alcohol, amphetamine and cocaine abuse.  The veteran also 
indicated that he started having paranoid thoughts during his 
military service.  

The veteran was again treated at Santa Clara Medical Center 
in September 1989 with increased thoughts of harming his 
roommates.  The veteran indicated that his roommates were 
putting Antabuse in his food.  The veteran stated that he did 
not trust anyone and some religious group was trying to 
control him.  He indicated that his thoughts were not 
paranoid, but real.  

The record contains outpatient treatment reports from the 
Nevada County Mental Health Department, dated in December 
1989.  The veteran stated that he first saw a doctor in 1984 
for depression, paranoia, and suicidal thoughts.  The 
veteran's attitude, perception, thought, speech, content of 
conversation, mood, affect, insight and judgment were all 
within normal limits.  The examiner indicated a diagnosis of 
sub-chronic paranoid type schizophrenia under the Third 
Edition, Revised, of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
III-R), and recommended medication and continuing care.  
The examiner provided a global assessment of functioning 
(GAF) rating of 59.  A follow-up treatment record in January 
1990 indicated that the veteran was stable, but symptomatic 
and appeared mildly depressed and restless.  In February 
1990, the examiner indicated ongoing depressive symptoms, for 
which the veteran refused antidepressant treatment.  

The veteran filed an initial claim for VA benefits for 
service connection for paranoid schizophrenia in February 
1990.  The veteran reported treatment for his psychiatric 
condition beginning in 1974.  By rating decision in November 
1990, the RO denied the veteran's claim for a psychiatric 
disorder, to include schizophrenia and hysterical 
personality.  

VA outpatient treatment records, dated in February 1994, 
indicated an assessment of paranoid schizophrenia.  In July 
1994, the veteran reported difficulty breathing, nervousness, 
and suicidal thoughts.  The veteran indicated that he could 
hear what people were saying behind his back and stated that 
people looked at him funny and seemed to know him.  
Assessments of schizophrenia and anxiety were indicated 
and the examiner recommended that the veteran continue with 
his medication.  In December 1994, the veteran reported no 
paranoia, but indicated that he had anxiety.  The examiner 
indicated an assessment of schizophrenia and prescribed 
medication for the veteran's anxiety.  

In January 1995, in support of a request to reopen his claim 
for service connection for schizophrenia, the veteran 
submitted a letter from P.W., M.D., a staff psychiatrist at a 
VA Medical Center (MC).  Dr. P.W. indicated that he was 
currently treating the veteran for a chronic schizophrenic 
disorder.  Dr. P.W. reported that according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) the 
majority of individuals, with psychotic symptoms, displayed 
some type of prodromal phase manifested by the slow and 
gradual development of a variety of signs and symptoms 
including unusual behavior and outbursts of anger.  Dr. P.W. 
indicated that it was his opinion that the veteran's 
behavioral problems while in service were due to early 
symptoms of schizophrenia, and it was highly probable that an 
incorrect diagnosis was made while in the service, based on 
prodromal signs and symptoms without the benefit of knowledge 
of the later occurring psychotic behavior.  

A VA examination was conducted in September 1995.  The 
examiner was requested to review the veteran's service 
medical record and provide an opinion as to whether the 
symptoms in the military were early manifestations of 
schizophrenia.  The veteran indicated that he did well in 
boot camp, but other service members played tricks on him.  
He stated that others were very jealous and insecure around 
him because he was "so good."  The veteran complained of 
being unable to handle stress well and had been unemployed 
since 1984 due to inability to handle the stress of working.  
He reported no specific belief that anyone was trying to harm 
him, but stated that in general everyone was trying to harm 
him.  

The examiner indicated that the veteran's service medical 
records were extremely sparse regarding his mental status.  
The examiner concurred with Dr. P.W.'s description of the 
early stages of schizophrenia.  The examiner noted that the 
veteran's service medical records did not provide ample 
detail to conclude that the veteran's behavior was prodromal 
to the development of schizophrenia, but there was also 
inadequate evidence for a diagnosis of hysterical personality 
disorder.  The examiner noted that the earliest available 
treatment records were in May 1984 with reference to earlier 
treatment dating back to 1980.  The examiner further 
indicated that the veteran's problems might predate his 
military service, but indicated that the military records 
were insufficient to draw that conclusion or to conclude that 
the veteran's problems during service represented the 
earliest stages of schizophrenic disorganization.  The 
diagnosis rendered by the psychiatric social worker and the 
physician supported characterological diagnosis.  The 
examiner noted that one would suspect that the veteran's 
condition would deteriorate outside the structure of the 
military, but the veteran's schizophrenia was not documented 
until almost ten years after discharge.  The examiner 
concluded that, without additional medical evidence of 
treatment immediately following discharge, he was of the 
opinion that the onset of the veteran's psychosis did not 
occur until sometime after service.  A diagnosis of paranoid 
type schizophrenia with a GAF of 45 was indicated.  

In a letter, received in January 1996, the veteran indicated 
that he had written a book, which needed to be copyrighted, 
designed a table, which needed to be patented, and was a 
psychologist.  He stated that his schizophrenia first 
appeared during service, and should have been treated at that 
time.  In his notice of disagreement, received in June 1996, 
the veteran stated that he had been unemployed since 1984.  
He indicated that he had tried to find work, but had a 
reputation in town of being mentally ill and untrustworthy.  
He stated that he could not go somewhere else because he was 
a "professional best friend" and needed to complete that 
work.  

In a statement attached to his VA Form 9, substantive appeal, 
received in August 1996, the veteran stated that his 
condition dated back to his early teens.  He indicated that 
the episodes were not as severe then, nor as frequent.  He 
reported cycles of two years when he would be fine, followed 
by several weeks to three months of "bad times."  This 
cycle continued until the veteran sought help after 
experiencing homicidal and suicidal thoughts.  The veteran 
reported that during service, he was subject to threats and 
was alienated from other service members.  He indicated that 
he was considered a "dangerous man" because he was very 
good at his job and decreased the amount of work orders 
performed.  He indicated that the civilians he worked with 
were concerned about job security, and one of them wrote a 
degrading poem, which was shown to other workers.  The 
veteran stated that this severe stress resulted in the 
violent episode which led to his discharge.  He concluded 
that he had a pre-existing mental illness, which was 
aggravated by his military service.  He stated that he had 
dangerous thoughts and was accused of drug use during his 
service, but denied such.  

In a statement, received in June 1997, the veteran stated 
that, during service, he punctured his lung while playing 
handball and was not treated appropriately.  He further 
stated that he was subjected to great pain during a wisdom 
tooth extraction, to the point of unconsciousness.  When he 
"came to" he was tied to the bed and drugged.  He indicated 
that he was raped while he was unconscious.  

An outpatient treatment record in July 1997 indicated that 
the veteran reported excessive unreasonable anger with 
pointless destruction of property during service.  He had 
severe problems with paranoia and reported that he was tied 
to his bed, drugged and raped during service.  He stated that 
he was afraid to report this earlier because he felt his life 
was in danger.  The veteran indicated that he did not use 
drugs during service.  He stated that he was isolated from 
others and did not make friends.  He reported that people 
were afraid of him and he felt inferior and depressed.  The 
examiner indicated that, based on the above data, if true and 
documented in the medical records, the veteran's 
schizophrenic illness started during service.  Impressions of 
paranoid schizophrenia and possible PTSD due to rape were 
indicated.  

In a statement, received in November 1997, the veteran stated 
that he was not diagnosed or treated during service for his 
mental condition, but was discharged, which, he felt, showed 
a definite problem.  The veteran indicated that after 
studying about schizophrenia, he determined that his first 
episode was during his military service.  In a letter, 
received in March 1998, the veteran stated that he had 
suffered bouts of schizophrenia all of his post-puberty life.  


II. Analysis

As an initial matter, the Board recognizes that the veteran 
did not timely file an appeal to the RO's November 1990 
rating decision, which denied service connection for 
schizophrenia.  When a claim is denied by the RO and a timely 
appeal is not filed, the claim, generally, may not thereafter 
be reopened and granted and a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104 (b) 
(West 1991 & Supp. 1998).  However, if new and material 
evidence is presented or secured with respect to a claim 
which had been denied, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Thus, the November 1990 RO 
decision is final as to evidence of record at that time.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 (1990) (38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998)).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc); Elkins v. West, No. 
97-1534 (U.S. Vet App. Feb. 17, 1999) (en banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  

The Board finds that the veteran has submitted new and 
material evidence, relevant to his claim for service 
connection, specifically the opinion of Dr. P.W. indicating a 
nexus between the veteran's current psychiatric diagnosis and 
his symptoms during service.  As the veteran has submitted 
new and material evidence in support of his reopened claim, 
the Board must proceed with a determination of whether, based 
on all the evidence and presuming credibility, the veteran's 
claim is well grounded.  

The Board notes that the RO did not consider the claim as a 
reopened claim under a new and material evidence standard, 
but as an original claim for service connection.  The RO did 
not provide the veteran with the laws and regulations 
applicable to a reopened claim.  However, the veteran is not 
prejudiced by the Board's consideration of this issue in the 
first instance.  The finding of the Board that new and 
material evidence has been submitted, allows the Board to 
consider the claim under the laws and regulations provided to 
the veteran by the RO.  In light of the Board's favorable 
finding, it will now proceed to do so.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a). Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current disability.  The veteran has been hospitalized and 
treated on numerous occasions with a diagnosis of 
schizophrenia.  The record also contains evidence of 
inservice occurrence of psychiatric problems.  The veteran's 
service medical records showed an evaluation in the mental 
health clinic for character and behavior disorder, classified 
as hysterical personality.  Finally, the record contains 
competent medical evidence of a nexus between the veteran's 
current disability and the psychiatric symptomatology during 
service.  Dr. P.W. indicated that the veteran's behavioral 
problems while in service were due to early symptoms of 
schizophrenia.  Therefore, the Board finds that the veteran's 
claim for service connection for a low back disability is 
well grounded.  38 U.S.C.A. §5107(a).  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The Board notes 
that the VA examiner in September 1995 indicated that the 
onset of the veteran's psychosis was after his discharge.  
However, the examiner indicated that this conclusion was 
based on the lack of detail in the veteran's service medical 
records as to the veteran's psychiatric symptomatology.  The 
examiner concurred with Dr. P.W.'s description of the early 
stages of schizophrenia.  In addition, a VA physician in July 
1997 indicated that, if the veteran's reports of his 
inservice behavior and symptomatology were documented in 
medical records, the veteran's schizophrenic illness began 
during service.  Also, the veteran in June 1997 indicated 
that he had been raped during service while unconscious due 
to sedatives from a wisdom tooth extraction.  The Board finds 
that the duty to assist requires further inquiry to determine 
if more detailed service medical records are available. 

ORDER

The application to reopen the claim of service connection for 
schizophrenia is granted.


REMAND

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should make an additional search for the 
veteran's service medical records, specifically any 
psychiatric evaluations performed prior to 
discharge.  The RO should also request the veteran's 
service personnel records, to include any 
disciplinary action and performance evaluations.  

2. The RO should request that the veteran identify the 
names and addresses of all medical care providers 
who treated him for psychiatric disorders, which are 
not already of record.  The RO should again make a 
specific attempt to obtain treatment records from 
1974 to 1980 from Dr. D.L. identified by the 
veteran.  After securing the necessary release, the 
RO should obtain these records.

3. Following completion of the above development, the 
RO should arrange for an examination of the veteran 
by a VA psychiatrist for the purpose of ascertaining 
the current nature and etiology of the veteran's 
psychiatric condition.  The claims file and a 
separate copy of this remand must be made available 
to and reviewed by the examiner prior to the 
examination.  The examiner should perform any 
testing necessary to provide an assessment of the 
veteran's condition.  The examiner should express an 
opinion as to whether the veteran's current 
psychiatric disability, to include schizophrenia is 
due to or was aggravated by any incident of service.  
The examiner should indicate whether the veteran's 
diagnosed character and behavior disorder was a 
prodromal symptom of schizophrenia.  

4. The RO should carefully review the examination 
report to ensure that it is in full compliance with 
this remand, including all of the requested findings 
and opinions.  If not, the report should be returned 
to the examiner for corrective action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

